Elansburg, J.,
dissenting.
I do not believe that the cases cited in the opinion are decisive of the question here.
In the case of Burnes v. McCubbin, 3 Kan. 221, the court only went so far as to say that, where no place of payment was mentioned in the lease, rent would be payable either at the premises or in the city where the property was situated. The court pointed out that the landlord in that case was a nonresident of the state and had no agent in the state, and that the tenant could not, under such circumstances, be expected to go out of the state to hunt him up and tender him the rent.
The case of Fordyce v. Hathorn, 57 Mo. 120, did not involve cash rent, but only a corn crop grown upon the premises, which renders the case distinguishable.
The New York cases were all very early decisions in that state, and were, I believe, merely a recognition of the common-law rule, requiring the landlord to go upon the premises and demand his rent before being entitled to invoke á forfeiture. By that rule, in order to work a forfeiture' *263of the tenas of a lease, where place for payment of rent was not specified, it was necessary for a landlord to make a demand for the precise amount of rent due, just before sunset on the last day that it might be paid, and at the most notorious place on the premises. If there was a dwelling-house upon the land, it was required that the demand be made at the front door of the same. The failure to make such demand waived the right of forfeiture, but not the right to collect the rent.
The New York cases, as well as the decisions in Bergdoll v. Spalding & Bros., 234 Pa. St. 588, and Rea v. Eagle Transfer Co., 201 Pa. St. 273, relied on by defendant, have taken that rule, I believe, to establish that the rent is payable on the premises if no place for payment is specified in the lease. The question of the common-law demand for rent does not determine the question of where rent is payable. The place fixed for that demand depended, not upon the place where the rent might be considered due, but entirely upon another matter: that is, its purpose was to give notice to the tenant that the landlord intended to invoke a forfeiture of the lease.
Under the law of forcible entry and detainei’, as it exists in this state, the necessity of a demand by the landlord,' as required at common law, is dispensed with. The failure of the tenant to pay the rent at the place and time that it is due makes him a tenant holding over his term.
When a lease provides for cash rent, and prescribes no place for its payment, the question is: Must the tenant seek the. landlord and pay him at his residence or place of business or where he may be found if easily accessible, or must the landlord go to the premises to collect the rent?
Where an obligation is payable in articles of property, as distinguished from money, and where no place of payment is specified, it seems to be the rule that the debtor is not obligated, at his cost, to transmit such articles to the creditor, but that the creditor must call for them at the debtors premises. Grant v. Groshon, Hardin (Ky.) 85, 3 Am. Dec. 725: 30 Cyc. 1185. Such is also the rule, with *264regard to the payment of rent, where the rent is payable in crops grown upon the premises. Since the crop, it is said, issues from the land, the tenant, where no place of delivery is specified in the lease, is required only to gather the crop in readiness for delivery, and the landlord must accept delivery at the leasehold premises, and himself undergo the expense of transportation. Remsen v. Conklin, 18 Johns. (N. Y.) 447; Fordyce v. Hathorn, supra.
Where rent is payable in money, the transmission of which requires no outlay of expense, I see no reason why the obligation to pay rental should be treated as different from any other money obligation; The rule is well established, where a party contracts to pay money to another and no place of payment is expressly specified, that it is the duty of the debtor, at least if the creditor is in the state or has his domicile or place of business there (State v. Kenosha Home Telephone Co., 158 Wis. 371; Danser v. Dorr, 72 W. Va. 430; Hale v. Patton, 60 N. Y. 233), to either make payment to the creditor in person or to make or tender payment at his residence or place of business. This rule arises from the presumption or implication of law that the intention of the parties, where the place of payment is not specified in the contract, was that payment should be made to the creditor at his place of business, residence, or wherever found; it being the general duty of the debtor to seek the creditor. Stoker v. Cogswell, 25 How. Pr. (N. Y.) 267; State v. District Court, 55 Mont. 330; State v. District Court, 41 Mont. 84; Motherstadt v. Newman, Inc., Motor Cars, 204 Mo. App. 619; Esmay v. Gorton, 18 Ill. 483; Magruder v. Cumberland Telephone & Telegraph Co., 92 Miss. 716; Walker v. Lovitt, 250 Ill. 543; Jones v. Main Island Creek Coal Co., 84 W. Va. 245; 30 Cyc. 1185.
It is said in 1 Tiffany, Landlord and Tenant, 1095, sec. 187c: “The view that a tender is sufficient if made on the premises, when no place for payment of rent is named by the lease, has been repudiated in England, * * it being decided that the mere presence of the tenant on the premises, with the amount of rent, on the day fixed for payment, *265is not a good defense, if the landlord was not there to receive it, and that a covenant to pay rent ‘is analogous to a covenant to pay a sum of money in gross on a day certain, in which case it is incumbent upon the covenantor to seek out the person to be paid, and pay or tender him the money, and for the simple reason that he has contracted so to do.’ ” See Haldane v. Johnson, 8 Exch. (Eng.) 689.
I take it that such should be the rule. The defendant in this case paid his rent in March, 1919, by check, sent to the plaintiff at the town of Pender. The defendant knew where the plaintiff could be found. He knew his place of residence, and it was easily accessible. The plaintiff did nothing Avhich Avould in any way mislead the defendant or preA’ent him from making payment of the November rent when it became due. That rent was nearly six months past due and unpaid when the landlord served a notice to vacate. I believe that the facts in the case show that the defendant Avas clearly in default, and that the plaintiff was entitled to insist upon a forfeiture.